I concur in the conclusion that the third amended bill makes out a case under Section 43 of Chapter 10096, Acts of 1925. I cannot agree to the theory that a corporate entity can be entirely disregarded solely because it is owned by a few persons who use its corporate character as a means of doing business in the corporate name to avoid personal liability. The test is whether the transaction was personal or corporate; not whether a transaction, admittedly a corporate one in character, was so made to avoid its being a personal transaction.Avoidance of personal liability is to be distinguished fromevasion of such liability.